Order entered January 15, 2015




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00047-CR

                           EX PARTE BRODEY GARRETT DUKE

                        On Appeal from the County Court at Law No. 2
                                   Grayson County, Texas
                             Trial Court Cause No. 2014-2-0848

                                              ORDER
       The Court has received appellant’s notice of appeal from the trial court’s order denying

his pretrial application for writ of habeas corpus. This is an accelerated criminal appeal under

Texas Rule of Appellate Procedure 31.

       We ORDER the trial court to prepare a certification of appellant’s right to appeal for

inclusion in the clerk’s record. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803

(Tex. Crim. App. 2013).

       We ORDER the Grayson County Clerk to file, within FIFTEEN DAYS of the date of

this order, the clerk’s record containing all the documents related to appellant’s pretrial

application for writ of habeas corpus, the trial court’s written order ruling on the application for

writ of habeas corpus, and the trial court’s certification of appellant’s right to appeal.

       We ORDER Tammy Allen official court reporter of the County Court at Law No. 2, to

file, within FIFTEEN DAYS of the date of this order, either the reporter’s record from the
hearing on the pretrial application for writ of habeas corpus or written verification that no

hearing was conducted on the application.

        Appellant’s brief is due by FEBRUARY 17, 2015. The State’s brief is due by MARCH

5, 2015. If any party does not file its brief by the date specified, the appeal will be submitted

without that party’s brief. See TEX. R. APP. P. 31.1.

        The appeal will be submitted, without argument, on April 9, 2015 to a panel consisting of

Justices Bridges, Fillmore, and Brown. See TEX. R. APP. P. 31.2, 39.1.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Carol M. Siebman, Presiding Judge, County Court at Law No. 2; Tammy Allen,

official court reporter, County Court at Law No. 2; Wilma Bush, Grayson County Clerk; and to

counsel for all parties.

                                                        /s/   LANA MYERS
                                                              JUSTICE